1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   JUSTINE TAVARES, on behalf of herself                  Case No.: 19cv1630-MMA-LL
     and similarly situated class members,
12
                                           Plaintiff,       ORDER GRANTING JOINT
13                                                          MOTION TO CONTINUE EARLY
     v.                                                     NEUTRAL EVALUATION AND
14
                                                            CASE MANAGEMENT
     GOLDSMITH & HULL A.P.C., et al.,
15                                                          CONFERENCE
                                       Defendants.
16
                                                            [ECF No. 10]
17
18
19          On November 27, 2019, the Parties filed a “Joint Motion to Continue Early Neutral
20   Evaluation (ENE) Conference.” ECF No. 10. The Parties seek to continue the deadlines for
21   the Early Neutral Evaluation (“ENE”) and Case Management Conference (“CMC”)
22   currently scheduled for January 9, 2020 at 9:30 a.m. Id. at 1. In support, Plaintiff cites to
23   pre-paid international travel that she is undertaking for business purposes. Id. at 1-2.
24   Specifically, Plaintiff states she will be traveling internationally on December 13, 2019 and
25   is not scheduled to return until January 8, 2020. Id. at 1-2. Plaintiff therefore requests
26   additional time given the length of time she will flying and to adjust to the time difference
27   after traveling internationally. Id. at 2.
28

                                                        1
                                                                                  19cv1630-MMA-LL
1          Good cause shown, the Parties’ request is GRANTED. The ENE and CMC
2    originally scheduled for January 9, 2020 at 9:30 a.m. is hereby RESET to January 17,
3    2020 at 9:30 a.m.
4          All other guidelines and requirements remain in effect. See ECF No. 9.
5          IT IS SO ORDERED.
6
7    Dated: December 2, 2019
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                              19cv1630-MMA-LL
